DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., US 2012/0058727 A1 (previously cited and hereafter Cook), Rune, US 2003/0060222 A1, Shaffer et al., US 2016/0219358 A1 (previously cited and hereafter Shaffer), and further in view of Gostev et al., US 2018/0084456 A1 (previously cited and hereafter Gostev).
claim 1, Cook teaches “a wireless audio system, comprising: a first wireless headphone configured to: establish a first short-range wireless link with an audio source” because Cook teaches a wireless audio system (100, 200, 400) including an audio source (101) and a first loudspeaker (103), where the first loudspeaker is a headphone, or earbud, and the devices communicate through wireless transceivers (102, 104) on an established secondary wireless link (109), such as PICONET2 (see Cook, ¶ 0019-0020, figure 1, units 100-104 and 109, ¶ 0023, figure 2, units 101, 103, and 109, ¶ 0031-0032 and 0034, and figure 4, units 101, 103, 109, and 400).  Cook further teaches that the first wireless headphone “transmit(s), to a second wireless headphone, link information associated with the first short-range wireless link, wherein the link information comprises an address of the audio source and encryption parameters” because the first wireless headphone (103) passes information to a second wireless headphone (105) over a primary wireless link (107), where for a “Bluetooth [communication link], this information includes, but is not limited to, the Bluetooth Device Address (BD_ADDR) and native clock (CLKN) of SRC, … and encryption parameters for the link between SNK-1 and SRC, such as the link key” (see Cook, ¶ 0024, 0032, and 0034, figure 2, units 103, 105, 107, and 201, and figure 4, units 103, 105, and 107).  
Next, Cook teaches the system is configured to “[resume] receiv[ing], from the audio source, audio information over the first short-range wireless link” because the first wireless headphone (103) receives audio information over the secondary wireless link (109), such as PICONET2 (see Cook, ¶ 0021, figure 1, units 101-103, 109, and 111, ¶ 0023, figure 2, units 101, 103, and 109, ¶ 0035, and figure 4, units 101, 103, and 109).  Cook teaches “a second wireless headphone configured to: receive, from the first wireless headphone, the link information associated with the first short-range wireless link” because the second wireless headphone (105) receives the link information (201) from the first wireless headphone (103) over the primary wireless link (107) (see Cook, ¶ 0024, 0032, and 0034, figure 2, units 103, 105, 107, and 201, and figure 4, units 103, 105, and 107).  The second wireless headphone 
Rune discloses a Bluetooth network access point with auxiliary transceiver to efficiently perform Bluetooth operations (see Rune, abstract).  Herein, Rune teaches a master-slave switching process (see Rune, ¶ 0037), and Rune teaches that the link information comprises “frequency-hopping spread spectrum (FHSS) parameters between the audio source and the first wireless headphone”, because during the master-slave switching process, a transmitted FHS packet contains similar information to the information taught by Cook (i.e., Cook teaches that “this information includes, but is not limited to, the Bluetooth Device Address (BD_ADDR) and native clock (CLKN) of SRC, … and encryption parameters for the link between SNK-1 and SRC, such as the link key”) (see Cook, ¶ 0034 in view of Rune, ¶ 0037).  Specifically, Rune makes obvious that the “first wireless headphone [is] configured to: … transmit, to a second wireless headphone, link information associated with the first short-range wireless link in response to receiving a switch start instruction indicating to switch operation modes of the first and second wireless headphones, wherein the link information comprises an address of the audio source and encryption parameters and frequency-hopping spread spectrum (FHSS) parameters between the audio source and the first wireless headphone” because during the master-slave switching process a switch request message is sent (LMP_switch_req), a switch accepted message is received (LMP_accepted), and then the link information is transmitted (FHS_packet) (see Rune, ¶ 0037 and figure 6, step 670).  It would have been obvious to one of ordinary skill in the art at the time of the effective 
Shaffer teaches earbud devices that operate in a leader/follower mode (e.g., master/slave mode), such that the leader earbud receives stereo audio via Bluetooth from a remote electronic device, such as a smart phone, and the leader earbud transmits additional audio, such as a right channel audio signal, to the follower earbud over a secondary Bluetooth connection (see Shaffer, ¶ 0018 and 0035-0036 and figure 3, units 11, 13, and 52).  Importantly, Shaffer teaches that a switching signal is sent to the follower earbud from the leader earbud in order to switch roles, where the follower earbud becomes the leader earbud and vice-versa (see Shaffer, ¶ 0036-0037, 0039, and 0042-0043, figures 4 and 5, and figure 6, step 603).  Shaffer teaches several reasons to send a switching signal, such as the leader earbud’s battery charge is below a predetermined threshold, the difference in battery charge between the leader and follower earbud is below another predetermined threshold, a predetermined time has elapsed since the last switch, and/or the leader’s reception signal has dropped below some other predetermined threshold (see Shaffer, ¶ 0039-0041).  Furthermore, Shaffer teaches handshaking and acknowledgment signals to execute the swap, such that these protocols improve the swap by mitigating any loss of audio signals during the reversal of leader and follower roles (see Shaffer, ¶ 0044).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to 
Gostev teaches real-time relay of wireless communications where a primary wireless audio output device connects to a secondary wireless audio output device via a secondary piconet such that the wireless audio output devices can share information so that both devices receive audio from a source device (see Gostev, abstract, ¶ 0027-0028, and figure 1, units 102, 104, 106, 108, and 110).  Gostev teaches that the first wireless headphone receives audio data from the audio source, relays the audio data to the second wireless headphone after sending an acknowledgment (“ACK”) to the audio source, and the second wireless headphone signals acknowledge or not acknowledge (“ACK” or “NACK”) messages to the first wireless headphone over the private piconet (see Gostev, ¶ 0038-0041, and figure 5, units 510, 520, 525, 530, and 540).  Specifically, Gostev teaches that a success message (“ACK”) or an unscuccess message (“NACK”) is transmitted from the second wireless headphone in one of several threshold periods for transmitting and receiving messages and data (i.e., during one of the intervals of the eSCO link) (see Gostev, ¶ 0132-0135 and 0141, and figure 20).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Cook, Lappetelainen, and Shaffer with the messaging system of Gostev to allow both wireless headphones to receive data in a timely manner and provide redundant communications to mitigate any data loss (see Cook, ¶ 0023-0024 in view of Shaffer, ¶ 0044, and further in view of Gostev, ¶ 0040 and 0144).  Therefore, the combination of Cook, Rune, Shaffer, and Gostev makes obvious the features of the claim.
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the first wireless headphone is further 
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the first and second short-range wireless links includes an asynchronous connectionless (ACL) link” (see Gostev, ¶ 0120 and 0126).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the order message, the success message, and the unsuccess message is transmitted via link manager protocol (LMP) in BLUETOOTH” because Rune teaches a link manager in the traffic transceiver that makes obvious these are performed using LMP data (see Rune, ¶ 0032 and 0037, and figure 5, units 520 and 522).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein each of the first short-range wireless link and the second short-range wireless link is a BLUETOOTH link” (see Cook, ¶ 0032 and Shaffer, ¶ 0018).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the address of the audio source comprises an IP address and a MAC address” (see Cook, ¶ 0034).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the first wireless headphone continues receiving the audio information from the audio source over the first short-range wireless link prior to the establishment of the second short-range wireless link between the second wireless headphone and 
Regarding claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “wireless audio system of claim 1, wherein the first wireless headphone continues receiving the audio information from the audio source over the first short-range wireless link during an establishment of the second short-range wireless link between the second wireless headphone and the audio source” because Shaffer makes obvious that the primary link for the audio information is not terminated until the switch is complete (see Shaffer, ¶ 0044).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lappetelainen et al., US 2007/0147332 A1 (previously cited and hereafter Lappetelainen), teaches a multimode support for wireless communication (see Lappetelainen, abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel R Sellers/               Examiner, Art Unit 2653        
/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653